149 Ga. App. 546 (1979)
254 S.E.2d 872
WARD
v.
CHARLES D. HARDWICK COMPANY.
57708.
Court of Appeals of Georgia.
Decided March 16, 1979.
Rehearing Denied March 30, 1979.
Henson, Collins & Butler, James E. Butler, Jr., for appellant.
Jesse G. Bowles, III, for appellee.
BIRDSONG, Judge.
Appellee, Charles D. Hardwick Co., brought a writ of immediate possession against the appellant Ward. Possession was granted and later a sale under power of foreclosure exercised. Appellant Ward initially responded to the writ of possession and included in his answer several counterclaims. Ward subsequently moved to dissolve the writ of possession and to set aside the foreclosure sale. The trial court denied the motions to dissolve the writ of possession and to set aside the foreclosure sale. Though the order of the trial court clearly indicates that the remaining issues presented are still pending trial, the order of the trial court did not direct the entry of final judgment as to the denial of the two motions nor that there exists no just reason for delay as mandated by the Civil Practice Act § 54 (b) (Code Ann. § 81A-154 (b)). Lastly, we observe that appellant Ward has not obtained a certificate of immediate review within ten days of the denial of the motions by the trial court as required by Code Ann. § 6-701 (a) 2, nor has such a review been granted.
The record failing to show that a final judgment has been entered or a certificate of immediate review granted, this appeal is premature and must be dismissed. Mathews v. Fidelcor Mtg. Corp., 144 Ga. App. 140 (240 SE2d 758)
Appeal dismissed. Quillian, P. J., and Smith, J., concur.